Exhibit 10.9


AMAG PHARMACEUTICALS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS



Name of Optionee:
 
 
No. of Option Shares:
 
 
Option Exercise Price per Share:
$
 
 
[FMV on Grant Date]
 
Grant Date:
 
 
Expiration Date:
 
 
 
[No more than 10 years]
 

Pursuant to the AMAG Pharmaceuticals, Inc. Fourth Amended and Restated 2007
Equity Incentive Plan (the “Plan”), AMAG Pharmaceuticals, Inc. (the “Company”)
hereby grants to the Optionee named above, who is a Director of the Company but
is not an employee of the Company, an option (the “Stock Option”) to purchase on
or prior to the Expiration Date specified above all or part of the number of
shares of Common Stock, par value $0.01 per share (the “Stock”), of the Company
specified above at the Option Exercise Price per Share specified above subject
to the terms and conditions set forth herein and in the Plan. This Stock Option
is not intended to be an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended.
1.Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as defined in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as the Optionee maintains a Business Relationship
with the Company (as defined below) on such dates:







--------------------------------------------------------------------------------




Incremental Number of 
Option Shares Exercisable
Exercisability Date
[1/12 of [Number]]
June 1, 20XX
[1/12 of [Number]]
July 1, 20XX
[1/12 of [Number]]
August 1, 20XX
[1/12 of [Number]]
September 1, 20XX
[1/12 of [Number]]
October 1, 20XX
[1/12 of [Number]]
November 1, 20XX
[1/12 of [Number]]
December 1, 20XX
[1/12 of [Number]]
January 1, 20XX
[1/12 of [Number]]
February 1, 20XX
[1/12 of [Number]]
March 1, 20XX
[1/12 of [Number]]
April 1, 20XX
[1/12 of [Number]]
May 1, 20XX

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.
“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director, consultant, or advisor.
2.    Manner of Exercise.
(a)    The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written or electronic notice to the Company to the attention
of the Company’s Treasurer or his or her designee of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Company; (ii) subject to the Company’s approval,
through the delivery (or attestation to the ownership) of shares of Stock that
have been purchased by the Optionee on the open market or that are beneficially
owned by the Optionee and are not then subject to any restrictions under any
Company plan and that otherwise satisfy any holding periods as may be required
by the Administrator; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Company shall prescribe as a condition
of such payment procedure; or (iv) a combination of (i), (ii) and (iii) above.
Payment instruments will be received subject to collection.





--------------------------------------------------------------------------------




The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.
(b)    The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Company with all requirements
under applicable laws or regulations in connection with such transfer and with
the requirements hereof and of the Plan. The determination of the Company as to
such compliance shall be final and binding on the Optionee. The Optionee shall
not be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Stock subject to this Stock Option unless and until
this Stock Option shall have been exercised pursuant to the terms hereof, the
Company or the transfer agent shall have transferred the shares to the Optionee,
and the Optionee’s name shall have been entered as the stockholder of record on
the books of the Company. Thereupon, the Optionee shall have full voting,
dividend and other ownership rights with respect to such shares of Stock.
(c)    Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.
3.    Termination of Business Relationship.
(a)    If the Optionee ceases to maintain a Business Relationship with the
Company, the period within which to exercise the Stock Option may be subject to
earlier termination as follows:
(i)    If the Optionee ceases to maintain a Business Relationship with the
Company by reason of the Optionee’s death or disability (as determined by the
Company) or, if the Optionee dies or becomes disabled within the three-month
period following the date the Optionee ceases to maintain a Business
Relationship with the Company, any portion of this Stock Option outstanding on
the date the Optionee ceases to maintain a Business Relationship with the
Company, may be exercised, to the extent exercisable on such date, for a period
of three years from the date of death or disability or until the Expiration
Date, if earlier. Any portion of this Stock Option that is not exercisable on
the date the Optionee ceases to maintain a Business Relationship with the
Company shall terminate immediately and be of no further force or effect.
(ii)    If the Optionee ceases to maintain a Business Relationship with the
Company for any reason other than death or disability, any portion of this Stock
Option





--------------------------------------------------------------------------------




outstanding on such date may be exercised, to the extent exercisable on such
date, for a period of three years from the date the Optionee ceased to maintain
a Business Relationship with the Company or until the Expiration Date, if
earlier. Any portion of this Stock Option that is not exercisable on the date
the Optionee ceases to maintain a Business Relationship with the Company shall
terminate immediately and be of no further force or effect.
(iii)    Notwithstanding the foregoing, if the Optionee, prior to the
termination date of this Stock Option, (i) violates any provision of any
confidentiality, consulting or other agreement between the Optionee and the
Company, (ii) commits any felony or any crime involving moral turpitude under
the laws of the United States or any state thereof, (iii) attempts to commit, or
participate in, a fraud or act of dishonesty against the Company, or (iv)
commits gross misconduct, the right to exercise this Stock Option shall
terminate immediately upon written notice to the Optionee from the Company
describing such violation or act.
4.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Stock Option shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
5.    Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee. Notwithstanding the foregoing, this Stock Option may be transferred
pursuant to a domestic relations order.
6.    No Obligation to Continue Service. Neither the Plan nor this Stock Option
confers upon the Optionee any rights with respect to continued service as a
member of the Board or to the Company.
7.    Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.
8.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Optionee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Optionee may have with respect to the Relevant Information; (iii) authorizes the





--------------------------------------------------------------------------------




Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Optionee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.
9.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business to the attention of the Company’s Treasurer and
shall be mailed or delivered to the Optionee at the address on file with the
Company or, in either case, at such other address as one party may subsequently
furnish to the other party in writing.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------






SIGNATURE PAGE TO AMAG PHARMACEUTICALS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
 
 
AMAG PHARMACEUTICALS, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
William K. Heiden
 
 
Title:
 
President and Chief Executive Officer
 
 
 
 
 
 

                                                                        
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned, and the undersigned acknowledges receipt of
a copy of this entire Agreement, a copy of the Plan, and a copy of the Plan’s
related prospectus. Electronic acceptance of this Agreement pursuant to the
Company’s instructions to the Optionee (including through an online acceptance
process) is acceptable.
 
Dated:
 
 
 
 
 
 
 
 
Optionee's Signature
 
 
 
 
 
 
 
 
 
 
 
Optionee's name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






